The record and the briefs in this case have been examined. We find that Lake Worth Drainage District, the appellee, was created by decree of the circuit court as provided by Chapter 6458, Acts of 1913, better known as the General Drainage Law.
In so far as applicable, the questions raised in State of Florida, et al., v. Everglades Drainage District, et al., decided this date, are similar to the questions raised in this case. The judgment appealed from is accordingly affirmed on authority of our opinion in the last cited case.
Affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur. *Page 409